Citation Nr: 1421867	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-23 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Los Angeles, California. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.  To the extent that the RO may not have considered these records, the Board finds no prejudice in light of the grant and remand.

The issue of entitlement to service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's post-service treatment records demonstrate that he was diagnosed with hypertension during the appeal period.

2.  A July 2012 VA examiner indicated that the Veteran did not have hypertension as a result of his service-connected diabetes mellitus.  A September 2010 VA examiner stated that the Veteran's elevated blood pressure is at least as likely as not related to his service-connected ischemic heart disease because it is secondary to macrovascular disease process.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to or the result of his service-connected coronary artery disease.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.30, 3.310 (2013).


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Board notes that the Veteran had a cataract removed from his right eye and a capsular bag implanted in December 2005.  The Veteran also began developing a cataract in his left eye in January 2010.  In a July 2012 VA examination  report, an examiner did not check a box stating that there is an eye disability related to diabetes mellitus; however, there was no discussion of the Veteran's cataracts.  Nor was there any rationale provided.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his cataracts or any residuals of his cataract surgery that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should state whether it is at least as likely as not that any cataracts or residuals of cataract surgery are related to the Veteran's military service.  He or she should also state whether the cataracts were caused or permanently aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


